403 F.2d 60
Richard L. FEARING, Appellant,v.UNITED STATES of America, Appellee.
No. 9935.
United States Court of Appeals Tenth Circuit.
Nov. 20, 1968, Certiorari Denied April 1, 1969, See 89 S.Ct.1282.

William A. Swainson, Cheyenne, Wyo., for appellant.
LeRoy V. Amen, Asst. U.S. Atty.  (Robert N. Chaffin, U.S. Atty., on the brief), for appellee.
Before LEWIS, SETH and HICKEY, Circuit Judges.
PER CURIAM.


1
This is a direct appeal from a judgment of conviction for a violation of the Dyer Act, 18 U.S.C. 2312, entered after a jury trial in the United States District Court for the District of Wyoming.  Most of the issues presented for appellate consideration are urged for the first time in this court.  We have, however, considered each of these contentions upon the merits and have examined the record for clear error.  We find no merit to appellant's claims and no error in the record.


2
The evidence is clearly sufficient to sustain conviction.  Using a bad check as a deposit, appellant rented the subject car on July 15, 1967, from Avis Rent A Car at Jacksonville, Florida, and agreed to return the car on July 18 at St. Louis, Missouri.  Over two months and 6,000 miles later, appellant was arrested in Wyoming still in possession of the car.  The original Florida license plates had twice been replaced, first by Illinois plates and later by Wyoming plates.  A traveling companion testified that appellant had expressed an intention to retain possession of the automobile before they arrived in Wyoming.


3
We can find nothing in the record to support the claim that the government violated Rule 5(a), Fed.R.Crim.P. Appellant was placed in federal custody on September 25, counsel was appointed for him on September 26 and a preliminary hearing was held on October 17.


4
Affirmed.